DETAILED ACTION

Response to Amendment
The Amendment filed 11/15/2021 has been entered.  Claims 1-18 and 35-40, remain pending in the application.  Claims 18, 35-40 and 42-44 have been withdrawn.  Claims 19-34 and 41 have been canceled.  New claims 42-46 have been added.  Applicant's amendments to the title have overcome the objections previously set forth in the Non-Final Rejection mailed 07/15/2021.  Applicant's arguments and amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 07/15/2021 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 has been considered by the examiner.  

Election/Restrictions
Newly submitted claims 42-44 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 42-44 would have been grouped with Group III, claims 29-34 in the Requirement for Restriction mailed 04/02/2021 and as such were not elected.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42-44 are withdrawn from consideration 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-2, 8, 11, 13-16, and 46 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by O'Neill (US 20140186205 A1).  
Regarding claims 1-2 and 14, O'Neill teaches that the metal powder reconditioning apparatus includes an additive manufacturing device, a reducing chamber, and a conveyor for transporting contaminated powder from the additive manufacturing device to the reducing chamber (an apparatus for manufacturing a metallic article, comprising: a reduction apparatus for electrochemically reducing a feedstock to a metallic product; and an additive-manufacturing apparatus for fabricating the metallic article from the metallic powder; paragraph [0008]). O'Neill teaches that collecting contaminated powder (step 14) includes gathering residual powder which was used in producing parts by additive manufacturing (step 12), but which were not part of the finished part (which reads upon “in which a portion of the metallic powder supplied to the additive-manufacturing apparatus does not form part of the metallic product” as in claim 14; paragraph [0013]). O'Neill teaches that this unused, contaminated residual powder may be oxidized or even partially sintered during the process of producing parts by additive manufacturing (step 12), and that often, the residual powder is contaminated to such an extent that it would be unusable in future additive manufacturing processes carried by hand reads on located on the same site, as in claim 1 and a screw reads on the same container or portable building, as in claim 2).  O’Neill teaches that “the conveyor 26 may be eliminated and contaminated residual powder 24 may be deposited directly into reducing chamber 28” (paragraph [0017]).  O'Neill teaches that upon exiting reducing chamber 28, contaminated residual powder 24 has been sufficiently reduced that it is now reconditioned powder 40 (which reads upon “and in which the oxidised metallic powder is supplied as the feedstock, or as a component of the feedstock, to the reduction apparatus” as in claim 14; paragraph [0019]). O'Neill teaches that further steps may be taken to ensure that reconditioned powder 40 is suitable for use in subsequent additive manufacturing processes, for example, reconditioned powder 40 may be sieved in order to ensure that reconditioned powder 40 is made of granules of an appropriate size (a processor for converting the metallic product to a metallic powder; paragraph [0019]).  
Regarding claim 8, O’Neill teaches the apparatus of claim 1 as stated above.  O’Neill teaches that “the reducing chamber includes using a screw or other mechanism to generate turbulence and mixing of the contaminated powder” (which reads upon “a screw reads on comminutor).  O’Neill teaches that “reconditioned powder 40 may be sieved in order to ensure that reconditioned powder 40 is made of granules of an appropriate size” (which reads upon “a classifier or screening apparatus for selecting a predetermined range of sizes of the metallic particles to form the metallic powder”, as recited in the instant claim; paragraph [0019]).  
Regarding claim 11, O’Neill teaches the apparatus of claim 1 as stated above.  O’Neill teaches “producing a component by any additive manufacturing process that uses pulverant material for the base material and creates contaminated waste powder” (paragraph [0012]).  O’Neill teaches that “Direct Metal Laser Sintering uses pulverant metal granules to create an additively manufactured metal part” (paragraph [0012]).  O’Neill teaches that “examples of additive manufacturing processes include stereolithography, selective laser sintering (SLS), direct metal laser sintering (DMLS), electron beam melting (EBM), and laser powder deposition (LPD)” (paragraph [0001]).  
Regarding claims 13, 15-16, and 46, O’Neill teaches the apparatus of claim 1 as stated above.  Regarding limitations recited in claims 13 and 15-16, which are directed to materials worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 20140186205 A1), as applied to claim 8 above, and further in view of Elsen et al. (US 20170151609 A1).
Regarding claim 9, O’Neill teaches the apparatus of claim 8 as stated above.  
O’Neill is silent regarding in which the processor comprises a spheroidising apparatus for spheroidising the metallic particles to produce the metallic powder.  
Elsen is similarly concerned with a free-flowing powder (paragraph [0016]).  Elsen teaches that “the spherical particles form a free-flowing powder, which is helpful, especially when processing by layers” (paragraph [0016]).  Elsen teaches that “the inventive process can provide that the spherical amorphous metal alloy powder be produced by atomization, preferably in an inert gas, in particular argon, especially preferably in an inert gas whose purity is 99.99%, 99.999% or higher” (paragraph [0043]).  Elsen teaches that “atomization can produce powder particles with a spherical shape in a simple and economical way” (paragraph [0044]).  Elsen teaches that “the use of a noble gas, especially argon or highly purified argon during the atomization has the effect that the powder contains as few interfering impurities such as metal oxides as possible” (paragraph [0044]).  
.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 20140186205 A1), as applied to claim 8 above, and further in view of Pressacco et al. (US 20150034123 A1).
Regarding claim 10, O’Neill teaches the apparatus of claim 8 as stated above.  
O’Neill is silent regarding in which the processor comprises a magnetic separator for separating ferromagnetic particles from non-ferromagnetic particles in the metallic particles or the metallic powder.  
Pressacco is similarly concerned with the recovery and regeneration of metal powder in EBM (Electron Beam Melting) applications (paragraph [0002]).  Pressacco teaches “a magnetic separator 11 which is positioned downstream of the filter means 4, for extraction of particles of magnetic material from the powder recovered from the sandblasting environment and the EBM machine” (paragraph [0077]).  Pressacco teaches that “how the sequence of operations for filtering, separating the magnetic particles and sieving may be modified depending on the production requirements and the powder recirculation system” (paragraph [0128]).  
.  

Claims 12 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 20140186205 A1), as applied to claim 1 above, and further in view of Monk et al. (US 20140165783 A1).
Regarding claims 12 and 45, O’Neill teaches the method of claim 1 as stated above.  O’Neill teaches “producing a component by any additive manufacturing process that uses pulverant material for the base material and creates contaminated waste powder” (paragraph [0012]).  
O’Neill is silent regarding in which the additive-manufacturing apparatus comprises a spray-coating apparatus, specifically a plasma- spray-coating apparatus.  
Monk is similarly concerned with methods of recovering bond coats in their oxidized and/or reduced forms (paragraph [0007]).  Monk teaches “air plasma spray and/or electron beam physical vapor deposition processes” (which reads upon “a spray-coating apparatus”, as recited in the instant claim; paragraph [0011]).  Monk teaches that “the coating layers are applied such as by using high velocity oxy-fuel (HVOF) and/or plasma spray techniques, where powdered bond coating and barrier coating are propelled at high velocity under high temperature 
O’Neill teaches “using any additive manufacturing process that uses pulverant material for the base material and creates contaminated waste powder” (paragraph [0012]).  Monk teaches that plasma spray techniques use powdered bond coating and barrier coating (pulverant material) and generate waste” (paragraph [0004]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spray coating, as taught by Monk, as the additive manufacturing process of O’Neill to minimizes the cost of waste disposal, reduce the amount of new materials, and help in preserving natural resources.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 20140186205 A1).
Regarding claim 17, O’Neill teaches the method of claim 1 as stated above.  O’Neill is silent regarding the daily throughput of metallic powder.  However, it has been held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.  See MPEP § 2144.04 IV. A.  

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 3 is to an apparatus for manufacturing a metallic article comprising a reduction apparatus for electrochemically reducing a feedstock to a metallic product; a processor for converting the metallic product to a metallic powder; and an additive-manufacturing apparatus for fabricating the metallic article from the metallic powder.  The reduction apparatus, the processor and the additive manufacturing apparatus are collocated, or are located on the same site.  The reduction apparatus comprises an electrochemical cell in which, in use, an anode and a cathode are in contact with a fused salt and the feedstock contacts the cathode and the fused salt.  The apparatus further comprises an electrical power supply for applying a cathode potential to the cathode so that the feedstock is reduced to the metallic product.  

Applicant argues that the reducing chamber 28 in the O'Neill reference is operated as a continuous process (remarks, page 10).  Applicant argues that this allows a continuous supply of reconditioned powder 40 to an additive manufacturing device (remarks, page 10).  Applicant argues that the process described in Rao et al. is operated as a batch process (remarks, page 10).  Applicant argues that if one replaced the reduction process of O'Neill with the reduction process of Rao et al., then it would no longer be possible to provide a continuous supply of reconditioned powder 40 to an additive manufacturing device (remarks, page 10).  Applicant argues that the ordinarily skilled person would not replace the reduction process of O'Neill with the reduction process of Rao et al., as the Examiner suggests, and thus would not arrive at Applicants' claim 3 (remarks, page 10).  These arguments have been found persuasive.  

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.  Applicant argues that the sieve in the O'Neill apparatus is not for converting a metallic product to a metallic powder (remarks, page 9).  This is not found convincing because both processor and product are very broad terms.  The result of the reduction apparatus is a product, but it cannot yet be used in the additive manufacturing apparatus.  It must be sized.  The sieve converts it from the product of the reduction apparatus to a useful powder.  

Applicant argues that the screw of O'Neill does not comminute (i.e., break down, or pulverise) the contaminated powder (remarks, page 9).  This is not found convincing because the contaminated powder may include clumps that are lightly or partially sintered and the turbulence and mixing may dislodge or break up some of the powder.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733